                                                                 NATALIE L. WINSLOW, ESQ.
                                                            1    Nevada Bar No. 12488
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: natalie.winslow@akerman.com
                                                                 Email: tenesa.powell@akerman.com
                                                            7
                                                                 Attorneys for Carrington Mortgage Services, LLC
                                                            8
                                                            9                                   UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 CARRINGTON          MORTGAGE          SERVICES,       Case No. 2:17-cv-01837-RFB-VCF
                      LAS VEGAS, NEVADA 89134




                                                            12   LLC,
                                                                                                                       STIPULATION AND ORDER FOR
AKERMAN LLP




                                                            13                          Plaintiff,                     EXTENSION OF TIME TO FILE
                                                                                                                       REPLIES IN SUPPORT OF MOTIONS
                                                            14   vs.                                                   FOR SUMMARY JUDGMENT

                                                            15   DEVONRIDGE                HOMEOWNERS                  (SECOND REQUEST)
                                                                 ASSOCIATION, INC.; Nevada corporation;
                                                            16   SFR INVESTMENTS POOL 2, LLC, a Nevada
                                                                 limited liability company
                                                            17
                                                                                 Defendants.
                                                            18   DEVONRIDGE                HOMEOWNERS
                                                                 ASSOCIATION, INC., a Nevada corporation,
                                                            19

                                                            20                          Third-Party Plaintiff,

                                                            21   vs.
                                                            22   NEVADA ASSOCIATION SERVICES, INC.,
                                                            23
                                                                                        Third-Party Defendant.
                                                            24            Carrington Mortgage Services, LLC, and SFR Investments Pool 1, LLC, hereby stipulate and
                                                            25   agree that Carrington and SFR shall have up to and including December 20, 2019, to file replies in
                                                            26   support of their summary judgment motions. The responses are currently due on December 6, 2019,
                                                            27   pursuant to ECF No 68. Carrington and SFR filed their motions for summary judgment on October
                                                            28   11, 2019, and their responses on November 15, 2019.
                                                                 51019667;1
                                                            1                 This is the parties' second request for an extension of this deadline, and is not intended to

                                                            2    cause any delay or prejudice to any party. The request is made to provide counsel additional time to

                                                            3    evaluate the arguments raised in the respective briefs.

                                                            4             DATED this ___ day of December, 2019.

                                                            5
                                                                 AKERMAN LLP                                               KIM GILBERT EBRON
                                                            6
                                                                 /s/ Tenesa S. Powell                                      /s/ Diana S. Ebron
                                                            7    NATALIE L. WINSLOW, ESQ.                                  DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 12125                                      Nevada Bar No. 10580
                                                            8    TENESA S. POWELL, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12488                                      Nevada Bar No. 10593
                                                            9
                                                                 1635 Village Center Circle, Suite 200                     KAREN L. HANKS, ESQ.
                                                            10   Las Vegas, NV 89134                                       Nevada Bar No. 9578
                                                                                                                           7625 Dean Martin Drive, Suite 110
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for Carrington Mortgage Services, LLC           Las Vegas, NV 89139
                      LAS VEGAS, NEVADA 89134




                                                            12                                                             Attorneys for SFR Investments Pool 1, LLC
AKERMAN LLP




                                                            13

                                                            14
                                                                                                                   ORDER
                                                            15
                                                                          IT IS SO ORDERED:
                                                            16
                                                                                                                    ________________________________
                                                                                                           _________________________________________
                                                            17                                                     RICHARD F. BOULWARE, II
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                            18
                                                                                                           DATED: DATED
                                                                                                                  _________________________________
                                                                                                                         this 9th day of December, 2019.
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 51019667;1
